El Juez Aldrey
en otra parte de su opinión disidente dijo:
“De la prueba documental resulta comprobada también la muerte de José Cruet Arroyo ocurrida el 15 de mayo de 1913; y del testa-mento de éste que los demandantes son sus herederos. La valoración dada por el Tesorero a los bienes dejados por José Cruet Arroyo as-ciende a $10,050 y como la mitad son gananciales de la viuda que-dará Un -líquido de $5,025 divisibles entre sus -'seis hijos, y si Iris es *734bija legítima de doña Victoria habría que dividir entre siete herede-ros y correspondería a cada uno $717, si no hay que hacer bajas en la herencia.”
En este caso las demandantes no .alegan que Pedro Juan Herrera Collazo tuviera bienes al tiempo de su muerte. No alegan que Domingo Herrera, quien falleció después de muerto su hijo Pedro Juan Herrera Collazo dejara propie-dades de clase alguna. Ni siquiera alegan que Bartola Collazo, la madre de Pedro Juan, tenga algunos bienes o es probable que adquiera bienes que las otras demandantes en este recurso podrían ser llamadas ,a poseer en común con el demandado Pedro Juan Collazo Mouriño, en caso de que la demandante Bartola Collazo muriera en vida de sus code-mandantes. No alegan ningún interés pecuniario en la can-celación del asiento en el registro civil o al dejarse sin efecto la declaratoria de herederos.
Durante el curso del juicio el juez de distrito, con el con-sentimiento de ambas partes, se reservó su decisión sobre las cuestiones de derecho argumentadas y sometidas p.ara aquel entonces y declaró sin lugar la demanda luego de celebrarse un juicio sobre los méritos, sin considerar la evidencia. Nada hay en la prueba de las demandantes que demuestre un in-terés pecuniario en su esfuerzo de privar al niño Pedro Juan Herrera y Mouriño de su estado civil presente de hijo legítimo y de estigmatizarle con el sello de bastardo adulte-rino. Aceptando para los fines de la .argumentación que el Juez Asociado Sr. Aldrey estuvo en lo cierto en el caso de Mandes, los fundamentos que sirvieron de base a su opinión disidente no existen en el presente.
Cuando no existe un agravio por reparar, o la invasión de ningún derecho perteneciente a las demandantes, o el derecho a exigir el remedio solicitado, ni la máxima legal ubi jus, ibi remedium ni su equivalente en equidad, pueden ser fructuosamente invocados.

Bebe confirmarse la sentenca apeltída.

El Juez Asociado Señor Córdóva Dávila no intervino.